The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    September 10, 2014

                                    No. 04-12-00317-CR

                                    Jon Thomas FORD,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR7741
                      Honorable Maria Teresa Herr, Judge Presiding


                                      ORDER

Sitting:     Catherine Stone, Chief Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice (dissenting to denial of motion for rehearing)

     The panel has considered the Appellant’s Motion for Rehearing and the motion is
DENIED.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court